Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto:
That the merchandise covered by the above-entitled appeal to reappraisement, consists of certain earthenware exported from Italy.
That on or about the dates of exportation of such merchandise, such or similar merchandise was freely offered for sale to all purchasers in the principal market of Italy in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever natura and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States at the entered values, less the amount added under duress.
That on or about the dates of exportation, such or similar merchandise was not freely offered for sale for home consumption in Italy or, if so offered, the price for home consumption was no higher.
That the above-entitled appeal to reappraisement is limited to certain earthenware and is abandoned as to any other kind of merchandise.
That the appeal to reappraisement be submitted on this stipulation. : ■
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the earthenware here involved, and that such values were the entered values, less the amount added under duress.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is hereby dismissed.
Judgment will be rendered accordingly.